Exhibit 10.1

 

CONFIDENTIAL

EXECUTION VERSION



 

SECURITIES PURCHASE AGREEMENT

 

This Securities Purchase Agreement (this “Agreement”) is dated as of January 3,
2017, between China Jo-Jo Drugstores, Inc., a Nevada corporation (the
“Company”), and CareRetail Holdings Limited, an exempt company incorporated
under the laws of the Cayman Islands (the “Purchaser” ).

 

WHEREAS, subject to the terms and conditions set forth in this Agreement, the
Company desires to issue and sell to the Purchaser, and the Purchaser desires to
purchase from the Company, securities of the Company as more fully described in
this Agreement.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchaser agree
as follows:

 

ARTICLE I

DEFINITIONS

 

Section 1.1 Definitions. In addition to the terms defined elsewhere in this
Agreement, for all purposes of this Agreement, the following terms have the
meanings set forth in this Section 1.1:

 

“Acquiring Person” shall have the meaning ascribed to such term in Section 4.5.

 

“Action” shall have the meaning ascribed to such term in Section 3.1(j).

 

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person as such terms are used in and construed under Rule 405 under the
Securities Act.

 

“Board of Directors” means the board of directors of the Company.

 

“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.

 

“Closing” means the closing of the purchase and sale of the Securities pursuant
to Section 2.1.

 

“Closing Date” means the Trading Day on which all of the Transaction Documents
have been executed and delivered by the applicable parties thereto, and all
conditions precedent to (i) the Purchaser’s obligations to pay the Subscription
Amount and (ii) the Company’s obligations to deliver the Securities, in each
case, have been satisfied or waived, but in no event later than the 20th Trading
Day following the date hereof, unless the parties agree in writing to extend the
Closing Date.

 

“Commission” means the United States Securities and Exchange Commission.

 

 

 

 



CONFIDENTIAL

EXECUTION VERSION

 

“Common Stock” means the common stock of the Company, par value US$0.001 per
share, and any other class of securities into which such securities may
hereafter be reclassified or changed.

 

“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, right,
option, warrant or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.

 

“Company Nevada Counsel” means Holley Driggs Walch Fine Wray, a law firm based
in the State of Nevada with attorneys licensed in the State of Nevada.

 

“Company N.Y. Counsel” means Pryor Cashman LLP, with offices located at 7 Times
Square, New York, New York 10036.

 

“Evaluation Date” shall have the meaning ascribed to such term in Section
3.1(s).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“Existing Preemptive Right” means the preemptive right granted to each of Sabby
Volatility Warrant Master Fund, Ltd. and Sabby Healthcare Master Fund, Ltd.
pursuant to Section 4.11 of the Securities Purchase Agreement dated as of July
19, 2015 entered into by and among the Company, Sabby Volatility Warrant Master
Fund, Ltd. and Sabby Healthcare Master Fund, Ltd.

 

“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended.

 

“GAAP” shall have the meaning ascribed to such term in Section 3.1(h).

 

“Governmental Authority” means any international, domestic or foreign federal,
state or local governmental, regulatory or administrative authority, department,
court, agency or official, including any political subdivision thereof.

 

“Indebtedness” shall have the meaning ascribed to such term in Section 3.1(aa).

 

“Intellectual Property Rights” shall have the meaning ascribed to such term in
Section 3.1(p).

 

“Investor Rights Agreement” means the investor rights agreement entered into by
and among (i) the Company, (ii) Hangzhou Jiuzhou Grand Pharmacy Chain Co., Ltd.
(杭州九洲大药房连锁有限公司), (iii) Lei Liu, (iv) Li Qi, (v) Super Marvel Limited and (vi)
the Purchaser, on the date hereof.

 

“Joint Venture Agreements” means, collectively, the agreements substantially in
the forms of Exhibit A-1 and Exhibit A-2 attached hereto.

 

 2 

 

 



CONFIDENTIAL

EXECUTION VERSION

 

“knowledge” of any Person that is not an individual means the knowledge of such
Person’s directors and officers, and the knowledge that each such person would
have reasonably obtained after making due and appropriate inquiry.

 

“Liens” means a lien, charge, pledge, security interest, encumbrance, right of
first refusal, preemptive right or other restriction.

 

“Material Adverse Effect” shall have the meaning assigned to such term in
Section 3.1(b).

 

“Material Permits” shall have the meaning ascribed to such term in Section
3.1(n).

 

“Onshore Restructuring” means the transfer of all operations and assets of
Hangzhou Jiuzhou Grand Pharmacy Chain Co., Ltd. (杭州九洲大药房连锁有限公司), a variable
interest entity controlled by the Company, to the Company and/or its designated
wholly-owned Subsidiaries, subject to and conditional upon such terms as agreed
to by the Company and the Purchaser.

 

“Per Share Purchase Price” equals US$2.20, subject to adjustment for reverse and
forward stock splits, stock dividends, stock combinations and other similar
transactions of the Common Stock that occur after the date of this Agreement.

 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

“Preferred Stock” means the preferred stock of the Company, par value US$0.001
per share, and any other class of securities into which such securities may
hereafter be reclassified or changed.

 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an informal investigation or partial proceeding,
such as a deposition), whether commenced or threatened.

 

“Purchaser Party” shall have the meaning ascribed to such term in Section 4.8.

 

“Required Approvals” shall have the meaning ascribed to such term in Section
3.1(e).

 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.

 

“SEC Reports” shall have the meaning ascribed to such term in Section 3.1(h).
“Securities” means the Shares.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

 3 

 

 

CONFIDENTIAL

EXECUTION VERSION

 

“Shares” means the shares of Common Stock issued or issuable to the Purchaser
pursuant to this Agreement.

 

“Short Sales” means all “short sales” as defined in Rule 200 of Regulation SHO
under the Exchange Act (but shall not be deemed to include the location and/or
reservation of borrowable shares of Common Stock).

 

“Subscription Amount” means, as to the Purchaser, the aggregate amount to be
paid for Shares purchased hereunder as specified below the Purchaser’s name on
the signature page of this Agreement and next to the heading “Subscription
Amount,” in United States dollars and in immediately available funds.

 

“Subsidiary” means, with respect to the Company, any entity of which a majority
of the outstanding equity securities or other ownership interests representing a
majority of the outstanding equity interests or otherwise having voting power to
elect a majority of the board of directors or other Persons performing similar
functions are at the time directly or indirectly owned by the Company. For the
avoidance of doubt, the Subsidiaries of the Company shall include any variable
interest entity over which the Company or any of its Subsidiaries effects
control pursuant to contractual arrangements and which is consolidated with the
Company in accordance with generally accepted accounting principles applicable
to the Company.

 

“Trading Day” means a day on which the principal Trading Market is open for
trading.

 

“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
MKT, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, the New York Stock Exchange, OTCQB or OTCQX (or any successors to
any of the foregoing).

 

“Transaction Documents” means this Agreement, the Investor Rights Agreement, the
Joint Venture Agreements, and any other documents or agreements executed in
connection with the transactions contemplated hereunder.

 

“Transfer Agent” means American Stock Transfer & Trust Company, LLC, the current
transfer agent of the Company, and any successor transfer agent of the Company.

 

ARTICLE II

PURCHASE AND SALE

 

Section 2.1 Closing. On the Closing Date, upon the terms and subject to the
conditions set forth herein, the Company agrees to issue and sell to the
Purchaser, and the Purchaser agrees to purchase, an aggregate of US$10,648,000
of Common Stock, with a per Common Stock purchase price equal to the Per Share
Purchase Price. The Purchaser shall deliver to the Company, via wire transfer,
immediately available funds equal to the Purchaser’s Subscription Amount as set
forth on the signature page hereto executed by the Purchaser, and the Company
shall deliver to the Purchaser its Shares pursuant to Section 2.2(a), and the
Company and the Purchaser shall deliver the other items set forth in Section 2.2
deliverable at the Closing. Upon satisfaction of the covenants and conditions
set forth in Sections 2.2 and 2.3, the Closing shall occur remotely via exchange
of documents and signatures.

 

 4 

 

 

CONFIDENTIAL

EXECUTION VERSION

 

Section 2.2 Deliveries.

 

(a) On or prior to the Closing Date, the Company shall deliver or cause to be
delivered to the Purchaser the following:

 

(i) this Agreement duly executed by the Company;

 

(ii) a legal opinion letter of Company N.Y. Counsel and a legal opinion letter
of Company Nevada Counsel, in each case addressed to the Purchaser and in such
form that is satisfactory to the Purchaser;

 

(iii) a notarized true copy of the complete stockholder ledger of the
stockholders of the Company as of the Closing Date, reflecting the issuance of
the Shares to, and the ownership of the Shares by, the Purchaser;

 

(iv) an original stock certificate representing the Shares duly executed on
behalf of the Company and registered in the name of the Purchaser;

 

(v) certified true copies of the resolutions of the Board of Directors and any
other required corporate approvals of the Company duly authorizing and approving
this Agreement and the other Transaction Documents and the transactions
contemplated hereunder and thereunder;

 

(vi) certified true copies of all approvals, consents and waivers necessary for
the consummation of the transactions contemplated hereby or by any other
Transaction Document, including without limitation all consents and waivers,
each in such form that is reasonably satisfactory to the Purchaser, of all
stockholders of the Company having preemptive rights consenting to the
transactions contemplated hereby and by any other Transaction Document and fully
waiving the preemptive rights of such stockholders with respect to the issuance
and sale of the Shares, as well as authorizations, approvals or permits, if any,
of any Governmental Authority; and

 

(vii) a copy of each of the Joint Venture Agreements, duly executed and
delivered by the Subsidiaries that is a party thereto.

 

(b) On or prior to the Closing Date, the Purchaser shall deliver or cause to be
delivered to the Company the following:

 

(i) this Agreement duly executed by the Purchaser; and

 

(ii) the Purchaser’s Subscription Amount by wire transfer to the bank account of
the Company, which account information the Company shall have provided to the
Purchaser no later than five (5) Business Days prior to the Closing Date.

 

 5 

 

 

CONFIDENTIAL

EXECUTION VERSION

 

Section 2.3 Closing Conditions.

 

(a) The obligations of the Company hereunder in connection with the Closing are
subject to the following conditions being met, any or all of which may be waived
in whole or in part by the Company to the extent permitted by applicable law:

 

(i) the accuracy in all material respects (or, to the extent representations or
warranties are qualified by materiality or Material Adverse Effect, in all
respects) on the Closing Date of the representations and warranties of the
Purchaser contained herein (unless as of a specific date therein in which case
they shall be accurate as of such date);

 

(ii) all obligations, covenants and agreements of the Purchaser required to be
performed at or prior to the Closing Date shall have been performed; and

 

(iii)  the delivery by the Purchaser of the items set forth in Section 2.2(b) of
this Agreement.

 

(b) The obligations of the Purchaser hereunder in connection with the Closing
are subject to the following conditions being met, any or all of which may be
waived in whole or in part by the Purchaser to the extent permitted by
applicable law:

 

(i) the accuracy in all material respects (or, to the extent representations or
warranties are qualified by materiality or Material Adverse Effect, in all
respects) when made and on the Closing Date of the representations and
warranties of the Company contained herein (unless as of a specific date therein
in which case they shall be accurate as of such date);

 

(ii) all obligations, covenants and agreements of the Company required to be
performed at or prior to the Closing Date shall have been performed;

 

(iii)  the delivery by the Company of the items set forth in Section 2.2(a) of
this Agreement;

 

(iv)  there shall have been no Material Adverse Effect with respect to the
Company or any Subsidiary since the date hereof;

 

(v) the Company shall have obtained any and all approvals, consents and waivers
necessary for the consummation of the transactions contemplated hereby or by any
other Transaction Document, including without limitation all consents and
waivers, each in such form that is reasonably satisfactory to the Purchaser, of
all stockholders of the Company having preemptive rights consenting to the
transactions contemplated hereby and by any other Transaction Document and fully
waiving the preemptive rights of such stockholders with respect to the issuance
and sale of the Shares, as well as all authorizations, approvals or permits, if
any, of any Governmental Authority;

 

(vi)  the parties to the Joint Venture Agreements shall have obtained any and
all approvals, consents and waivers necessary for the consummation of the
transactions contemplated by the Joint Venture Agreements or have provided
evidence of the submission of all requisite materials to the Governmental
Authority for the purpose of obtaining its authorizations, approvals or permits,
if any, of such Governmental Authority; and

 

 6 

 

 

CONFIDENTIAL

EXECUTION VERSION

 

(vii) from the date hereof to the Closing Date, trading in the Common Stock
shall not have been suspended by the Commission or the Company’s principal
Trading Market, and, at any time prior to the Closing Date, trading in
securities generally as reported by Bloomberg L.P. shall not have been suspended
or limited, or minimum prices shall not have been established on securities
whose trades are reported by such service, or on any Trading Market, nor shall a
banking moratorium have been declared either by the United States or New York
State authorities nor shall there have occurred any material outbreak or
escalation of hostilities or other national or international calamity of such
magnitude in its effect on, or any material adverse change in, any financial
market which, in each case, in the reasonable judgment of the Purchaser, makes
it impracticable or inadvisable to purchase the Securities at the Closing.

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES

 

Section 3.1 Representations and Warranties of the Company. The Company hereby
makes the following representations and warranties to the Purchaser:

 

(a) Subsidiaries. All of the Subsidiaries are set forth on Schedule A hereto.
The Company owns, directly or indirectly, all of the capital stock or other
equity interests of each Subsidiary free and clear of any Liens, and all of the
issued and outstanding shares of capital stock of each Subsidiary are validly
issued and are fully paid, non-assessable and free of preemptive and similar
rights to subscribe for or purchase securities.

 

(b)  Organization and Qualification. The Company and each of the Subsidiaries is
an entity duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or
organization, with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted.
Neither the Company nor any Subsidiary is in violation nor default of any of the
provisions of its respective certificate or articles of incorporation, bylaws or
other organizational or charter documents. Each of the Company and the
Subsidiaries is duly qualified to conduct business and is in good standing as a
foreign corporation or other entity in each jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, could not have or reasonably be expected to result in: (i) a
material adverse effect on the legality, validity or enforceability of any
Transaction Document, (ii) a material adverse effect on the results of
operations, assets, business, prospects or condition (financial or otherwise) of
the Company and the Subsidiaries, taken as a whole, or (iii) a material adverse
effect on the Company’s ability to perform in any material respect on a timely
basis its obligations under any Transaction Document (any of (i), (ii) or (iii),
a “Material Adverse Effect”) and no Proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification.

 

 7 

 

 

CONFIDENTIAL

EXECUTION VERSION

 

(c)  Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
this Agreement and each of the other Transaction Documents and otherwise to
carry out its obligations hereunder and thereunder. The execution and delivery
of this Agreement and each of the other Transaction Documents by the Company and
the consummation by it of the transactions contemplated hereby and thereby have
been duly authorized by all necessary action on the part of the Company and no
further action is required by the Company, the Board of Directors or the
Company’s stockholders in connection herewith or therewith other than in
connection with the Required Approvals. This Agreement and each other
Transaction Document to which it is a party has been (or upon delivery will have
been) duly executed by the Company and, when delivered in accordance with the
terms hereof and thereof, will constitute the valid and binding obligation of
the Company enforceable against the Company in accordance with its terms, except
(i) as limited by general equitable principles and applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally, (ii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies and (iii) insofar as indemnification and contribution
provisions may be limited by applicable law.

 

(d) No Conflicts. The execution, delivery and performance by the Company of this
Agreement and the other Transaction Documents to which it is a party, the
issuance and sale of the Securities and the consummation by it of the
transactions contemplated hereby and thereby do not and will not (i) conflict
with or violate any provision of the Company’s or any Subsidiary’s certificate
or articles of incorporation, bylaws or other organizational or charter
documents, or (ii) conflict with, or constitute a default (or an event that with
notice or lapse of time or both would become a default) under, result in the
creation of any Lien upon any of the properties or assets of the Company or any
Subsidiary, or give to others any rights of termination, amendment, acceleration
or cancellation (with or without notice, lapse of time or both) of, any
agreement, credit facility, debt or other instrument (evidencing a Company or
Subsidiary debt or otherwise) or other understanding to which the Company or any
Subsidiary is a party or by which any property or asset of the Company or any
Subsidiary is bound or affected, or (iii) subject to the Required Approvals,
conflict with or result in a violation of any law, rule, regulation, order,
judgment, injunction, decree or other restriction of any court or governmental
authority to which the Company or a Subsidiary is subject (including, without
limitation, federal and state securities laws and regulations), or by which any
property or asset of the Company or a Subsidiary is bound or affected; except in
the case of each of clauses (ii) and (iii), such as could not have or reasonably
be expected to result in a Material Adverse Effect.

 

(e)  Filings, Consents and Approvals. The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Company of the Transaction Documents, other
than: (i) the filing of certain current reports on Form 8-K with the Commission
in respect of the transactions contemplated hereunder and (ii) application(s) to
each applicable Trading Market for the listing of the Shares for trading thereon
in the time and manner required thereby (the items listed in clauses (i) and
(ii) above collectively, the “Required Approvals”) and (iii) such consents and
waivers of the stockholders of the Company regarding the Existing Preemptive
Rights.

 

 8 

 

 

CONFIDENTIAL

EXECUTION VERSION

 

(f)  Issuance of the Securities; No Registration. The Securities are duly
authorized and, when issued and paid for in accordance with the applicable
Transaction Documents, will be duly and validly issued, fully paid and
nonassessable and free and clear of all Liens. The Company has reserved from its
duly authorized capital stock the maximum number of shares of Common Stock
issuable pursuant to this Agreement. It is not necessary in connection with the
issuance and sale of the Shares to register the Shares under the Securities Act
or to qualify or register the Shares under applicable U.S. state securities
laws. None of the Company, its Subsidiaries or their respective Affiliates or
any Person acting on its or their behalf have engaged in any “directed selling
efforts” within the meaning of Rule 903 of Regulation S under the Securities Act
(“Regulation S”) or any form of general solicitation or general advertising
within the meaning of Rule 502(c) under the Securities Act with respect to the
Shares.

 

(g) Capitalization. The capitalization of the Company is as set forth on
Schedule B hereto. The Company has not issued any capital stock since its most
recently filed periodic report under the Exchange Act, other than pursuant to
the exercise of employee stock options under the Company’s stock option plans,
the issuance of shares of Common Stock to employees pursuant to the Company’s
employee stock purchase plans and pursuant to the conversion and/or exercise of
Common Stock Equivalents outstanding as of the date of the most recently filed
periodic report under the Exchange Act. Except for the Existing Preemptive
Right, no Person has any right of first refusal, preemptive right, right of
participation, or any similar right to participate in the transactions
contemplated by the Transaction Documents. Except as a result of the purchase
and sale of the Securities, there are no outstanding options, warrants, scrip
rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities, rights or obligations convertible into or
exercisable or exchangeable for, or giving any Person any right to subscribe for
or acquire, any shares of Common Stock, Preferred Stock or the capital stock of
any Subsidiary, or contracts, commitments, understandings or arrangements by
which the Company or any Subsidiary is or may become bound to issue additional
shares of Common Stock, Preferred Stock or Common Stock Equivalents or capital
stock of any Subsidiary. The issuance and sale of the Securities will not
obligate the Company or any Subsidiary to issue shares of Common Stock,
Preferred Stock or other securities to any Person (other than the Purchaser) and
will not result in a right of any holder of Company securities to adjust the
exercise, conversion, exchange or reset price under any of such securities.
There are no outstanding securities or instruments of the Company or any
Subsidiary that contain any redemption or similar provisions, and there are no
contracts, commitments, understandings or arrangements by which the Company or
any Subsidiary is or may become bound to redeem a security of the Company or
such Subsidiary. The Company does not have any stock appreciation rights or
“phantom stock” plans or agreements or any similar plan or agreement. All of the
outstanding shares of capital stock of the Company are duly authorized, validly
issued, fully paid and nonassessable, have been issued in compliance with all
federal and state securities laws, and none of such outstanding shares was
issued in violation of any preemptive rights or similar rights to subscribe for
or purchase securities. No further approval or authorization of any stockholder,
the Board of Directors or others is required for the issuance and sale of the
Securities. There are no stockholders agreements, voting agreements or other
similar agreements with respect to the Company’s capital stock to which the
Company is a party or, to the knowledge of the Company, between or among any of
the Company’s stockholders.

 

 9 

 

 

CONFIDENTIAL

EXECUTION VERSION



 

(h) SEC Reports; Financial Statements. The Company has filed or furnished, as
applicable, all reports, schedules, forms, statements and other documents
required to be filed or furnished by the Company under the Securities Act and
the Exchange Act, including, without limitation, pursuant to Section 13(a) or
15(d) thereof, (all of the foregoing materials filed with or furnished to the
Commission, including all exhibits thereto, financial statements, notes and
schedules thereto and documents incorporated by reference therein, being
collectively referred to herein as the “SEC Reports”) on a timely basis or has
received a valid extension of such time of filing or furnishing and has filed or
furnished, as applicable, any such SEC Reports prior to the expiration of any
such extension. As of their respective dates, the SEC Reports complied in all
material respects with the requirements of the Securities Act and the Exchange
Act, as applicable, and none of the SEC Reports, when filed or furnished,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. The financial statements of the Company included or incorporated by
reference in the SEC Reports comply in all material respects with applicable
accounting requirements and the rules and regulations of the Commission with
respect thereto as in effect at the time of filing. Such financial statements
(including without limitation any related notes thereto) have been prepared in
accordance with United States generally accepted accounting principles applied
on a consistent basis during the periods involved (“GAAP”), except as may be
otherwise specified in such financial statements or the notes thereto and except
that unaudited financial statements may not contain all footnotes required by
GAAP, and fairly present in all material respects the financial position of the
Company and its consolidated Subsidiaries as of and for the dates thereof and
the results of operations and cash flows for the periods then ended, subject, in
the case of unaudited statements, to normal, immaterial, year-end audit
adjustments.

 

(i) Material Changes; Undisclosed Events, Liabilities or Developments. Since the
date of the latest audited financial statements included or incorporated by
reference the SEC Reports, except as specifically disclosed in a subsequent SEC
Report filed prior to the date hereof, (i) there has been no event, occurrence
or development that has had or that could reasonably be expected to result in a
Material Adverse Effect, (ii) the Company has not incurred any liabilities
(contingent or otherwise) other than (A) trade payables and accrued expenses
incurred in the ordinary course of business consistent with past practice and
(B) liabilities not required to be reflected in the Company’s financial
statements pursuant to GAAP or disclosed in filings made with the Commission,
(iii) the Company has not altered its method of accounting, (iv) the Company has
not declared or made any dividend or distribution of cash or other property to
its stockholders or purchased, redeemed or made any agreements to purchase or
redeem any shares of its capital stock and (v) the Company has not issued any
equity securities to any officer, director or Affiliate, except pursuant to
existing Company stock option plans. The Company does not have pending before
the Commission any request for confidential treatment of information. Except for
the issuance of the Securities contemplated by this Agreement, no event,
liability, fact, circumstance, occurrence or development has occurred or exists
or is reasonably expected to occur or exist with respect to the Company or its
Subsidiaries or their respective businesses, prospects, properties, operations,
assets or financial condition that would be required to be disclosed by the
Company under applicable securities laws at the time this representation is made
or deemed made that has not been publicly disclosed at least three Trading Days
prior to the date that this representation is made.

 

 10 

 

 

CONFIDENTIAL

EXECUTION VERSION

 

(j) Litigation. Other than as disclosed in the SEC Reports, there is no material
action, suit, inquiry, notice of violation, proceeding or investigation pending
or, to the knowledge of the Company, threatened against or affecting the
Company, any Subsidiary or any of their respective properties before or by any
court, arbitrator, governmental or administrative agency or regulatory authority
(federal, state, county, local or foreign) (collectively, an “Action”). Neither
the Company nor any Subsidiary, nor any director or officer thereof, is or has
been the subject of any Action involving a claim of violation of or liability
under federal or state securities laws or a claim of breach of fiduciary duty.
There has not been, and to the knowledge of the Company, there is not pending or
contemplated, any investigation by the Commission involving the Company or any
current or former director or officer of the Company. The Commission has not
issued any stop order or other order suspending the effectiveness of any
registration statement filed by the Company or any Subsidiary under the Exchange
Act or the Securities Act.

 

(k) Labor Relations. No labor dispute exists or, to the knowledge of the
Company, is imminent with respect to any of the employees of the Company, which
could reasonably be expected to result in a Material Adverse Effect. None of the
Company’s or its Subsidiaries’ employees is a member of a union that relates to
such employee’s relationship with the Company or such Subsidiary, and neither
the Company nor any of its Subsidiaries is a party to a collective bargaining
agreement, and the Company and its Subsidiaries believe that their relationships
with their employees are good. To the knowledge of the Company, no executive
officer of the Company or any Subsidiary, is, or is now expected to be, in
violation of any material term of any employment contract, confidentiality,
disclosure or proprietary information agreement or non-competition agreement, or
any other contract or agreement or any restrictive covenant in favor of any
third party, and the continued employment of each such executive officer does
not subject the Company or any of its Subsidiaries to any liability with respect
to any of the foregoing matters. The Company and its Subsidiaries are in
compliance with all U.S. federal, state, local and foreign laws and regulations
relating to employment and employment practices, terms and conditions of
employment and wages and hours, except where the failure to be in compliance
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

(l) Compliance. Neither the Company nor any Subsidiary: (i) is in default under
or in violation of (and no event has occurred that has not been waived that,
with notice or lapse of time or both, would result in a default by the Company
or any Subsidiary under), nor has the Company or any Subsidiary received notice
of a claim that it is in default under or that it is in violation of, any
material indenture, loan or credit agreement or any other agreement or
instrument to which it is a party or by which it or any of its properties is
bound (whether or not such default or violation has been waived), (ii) is in
violation of any judgment, decree or order of any court, arbitrator or other
governmental authority or (iii) is or has been in violation of any statute,
rule, ordinance or regulation of any governmental authority, including without
limitation all foreign, federal, state and local laws relating to taxes,
environmental protection, occupational health and safety, product quality and
safety and employment and labor matters, except in each case as disclosed in the
SEC Reports or immaterial defaults or violations.

 

 11 

 

 

CONFIDENTIAL

EXECUTION VERSION

 

(m)  Environmental Laws. The Company and its Subsidiaries (i) are in compliance
with all federal, state, local and foreign laws relating to pollution or
protection of human health or the environment (including ambient air, surface
water, groundwater, land surface or subsurface strata), including laws relating
to emissions, discharges, releases or threatened releases of chemicals,
pollutants, contaminants, or toxic or hazardous substances or wastes
(collectively, “Hazardous Materials”) into the environment, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Hazardous Materials, as well as all
authorizations, codes, decrees, demands, or demand letters, injunctions,
judgments, licenses, notices or notice letters, orders, permits, plans or
regulations, issued, entered, promulgated or approved thereunder (“Environmental
Laws”); (ii) have received all permits licenses or other approvals required of
them under applicable Environmental Laws tic induct their respective businesses;
and (iii) are in compliance with all terms and conditions of any such permit,
license or approval where in each clause (i), (ii) and (iii), the failure to so
comply could be reasonably expected to have, individually or in the aggregate, a
Material Adverse Effect.

 

(n) Regulatory Permits. The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary and material to conduct
their respective businesses as described in the SEC Reports, except as disclosed
in the SEC Reports (“Material Permits”), and neither the Company nor any
Subsidiary has received any notice of proceedings relating to the revocation or
modification of any Material Permit.

 

(o) Title to Assets. The Company and the Subsidiaries have good and marketable
title in fee simple to all real property owned by them and good and marketable
title in all personal property owned by them that is material to the business of
the Company and the Subsidiaries, in each case free and clear of all Liens,
except for (i) Liens as do not materially affect the value of such property and
do not materially interfere with the use made and proposed to be made of such
property by the Company and the Subsidiaries and (ii) Liens for the payment of
federal, state or other taxes, for which appropriate reserves have been made
therefor in accordance with GAAP and, the payment of which is neither delinquent
nor subject to penalties. Any real property and facilities held under lease by
the Company and the Subsidiaries are held by them under valid, subsisting and
enforceable leases with which the Company and the Subsidiaries are in
compliance.

 

(p) Intellectual Property. The Company and the Subsidiaries have, or have rights
to use, all patents, patent applications, trademarks, trademark applications,
service marks, trade names, trade secrets, inventions, copyrights, licenses and
other intellectual property rights and similar rights necessary or required for
use in connection with their respective businesses as described in the SEC
Reports, except as disclosed in the SEC Reports or where the failure to do so
could not reasonably be expected to result in a Material Adverse Effect
(collectively, the “Intellectual Property Rights”). None of, and neither the
Company nor any Subsidiary has received a notice (written or otherwise) that any
of the Intellectual Property Rights has expired, terminated or been abandoned,
or is expected to expire or terminate or be abandoned, within three (3) years
from the date of this Agreement. Neither the Company nor any Subsidiary has
received, since the date of the latest audited financial statements included
within the SEC Reports, a written notice of a claim or otherwise has any
knowledge that the Intellectual Property Rights violate or infringe upon the
rights of any Person, except as could not have or reasonably be expected to not
have a Material Adverse Effect. To the knowledge of the Company, all such
Intellectual Property Rights are enforceable and there is no existing
infringement by another Person of any of the Intellectual Property Rights. The
Company and its Subsidiaries have taken reasonable security measures to protect
the secrecy, confidentiality and value of all of their intellectual properties,
except where failure to do so could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

 12 

 

 

CONFIDENTIAL

EXECUTION VERSION

 

(q) Insurance. The Company and the Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which the Company and
the Subsidiaries are engaged, including, but not limited to, directors and
officers insurance coverage at least equal to the aggregate Subscription Amount.
Neither the Company nor any Subsidiary has any reason to believe that it will
not be able to renew its existing insurance coverage as and when such coverage
expires or to obtain similar coverage from similar insurers as may be necessary
to continue its business without a significant increase in cost.

 

(r) Transactions With Affiliates and Employees. Except as set forth in the SEC
Reports, none of the officers or directors of the Company or any Subsidiary and,
to the knowledge of the Company, none of the employees of the Company or any
Subsidiary is presently a party to any transaction with the Company or any
Subsidiary (other than for services as employees, officers and directors),
including any contract, agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, providing for the borrowing of money from or lending of
money to or otherwise requiring payments to or from any officer, director or
such employee or, to the knowledge of the Company, any entity in which any
officer, director, or any such employee has a substantial interest or is an
officer, director, trustee, stockholder, member or partner, in each case in
excess of US$120,000 other than for (i) payment of salary or consulting fees for
services rendered, (ii) reimbursement for expenses incurred on behalf of the
Company and (iii) equity grants under any stock option plan of the Company.

 

(s)  Sarbanes-Oxley; Internal Accounting Controls. The Company and the
Subsidiaries are in compliance with any and all applicable requirements of the
Sarbanes-Oxley Act of 2002 that are effective as of the date hereof, and any and
all applicable rules and regulations promulgated by the Commission thereunder
that are effective as of the date hereof and as of the Closing Date. The Company
and the Subsidiaries maintain a system of internal accounting controls
sufficient to provide reasonable assurance that: (i) transactions are executed
in accordance with management’s general or specific authorizations, (ii)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset accountability, (iii)
access to assets is permitted only in accordance with management’s general or
specific authorization, and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. The Company and the Subsidiaries have
established disclosure controls and procedures (as defined in Exchange Act Rules
13a-15(e) and 15d-15(e)) for the Company and the Subsidiaries and designed such
disclosure controls and procedures to ensure that information required to be
disclosed by the Company in the reports it files or submits under the Exchange
Act is recorded, processed, summarized and reported, within the time periods
specified in the Commission’s rules and forms. The Company’s certifying officers
have evaluated the effectiveness of the disclosure controls and procedures of
the Company and the Subsidiaries as of the end of the period covered by the most
recently filed periodic report under the Exchange Act (such date, the
“Evaluation Date”). The Company presented in its most recently filed periodic
report under the Exchange Act the conclusions of the certifying officers about
the effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date. Since the Evaluation Date, there have
been no changes in the internal control over financial reporting (as such term
is defined in the Exchange Act) of the Company and its Subsidiaries that have
materially affected, or is reasonably likely to materially affect, the internal
control over financial reporting of the Company and its Subsidiaries.

 

 13 

 

 

CONFIDENTIAL

EXECUTION VERSION

 

(t) Certain Fees. No brokerage or finder’s fees or commissions are or will be
payable by the Company or any Subsidiary to any broker, financial advisor or
consultant, finder, placement agent, investment banker, bank or other Person
with respect to the transactions contemplated by the Transaction Documents. The
Purchaser shall have no obligation with respect to any fees or with respect to
any claims made by or on behalf of other Persons for fees of a type contemplated
in this Section that may be due in connection with the transactions contemplated
by the Transaction Documents.

 

(u) Investment Company. The Company is not, and is not an Affiliate of, and
immediately after receipt of payment for the Securities, will not be or be an
Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended. The Company shall conduct its business in a
manner so that it will not become an “investment company” subject to
registration under the Investment Company Act of 1940, as amended.

 

(v) Registration Rights. Other than the Purchaser, no Person has any right to
cause the Company or any Subsidiary to effect the registration under the
Securities Act of any securities of the Company or any Subsidiary.

 

(w)  Listing and Maintenance Requirements. The Common Stock is registered
pursuant to Section 12(b) or 12(g) of the Exchange Act, and the Company has
taken no action designed to, or which to its knowledge is likely to have the
effect of, terminating the registration of the Common Stock under the Exchange
Act nor has the Company received any notification that the Commission is
contemplating terminating such registration. The Company has not received notice
from any Trading Market on which the Common Stock is or has been listed or
quoted to the effect that the Company is not in compliance with the listing or
maintenance requirements of such Trading Market. The Company is, and has no
reason to believe that it will not in the foreseeable future continue to be, in
compliance with all such listing and maintenance requirements. The Common Stock
is currently eligible for electronic transfer through the Depository Trust
Company or another established clearing corporation and the Company is current
in payment of the fees to the Depository Trust Company (or such other
established clearing corporation) in connection with such electronic transfer.

 

(x) Application of Takeover Protections. The Company and the Board of Directors
have taken all necessary action, if any, in order to render inapplicable any
control share acquisition, business combination, poison pill (including any
distribution under a rights agreement) or other similar anti-takeover provision
under the Company’s certificate of incorporation (or similar charter documents)
or the laws of its state of incorporation that is or could become applicable to
the Purchaser as a result of the Purchaser and the Company fulfilling their
obligations or exercising their rights under the Transaction Documents,
including without limitation as a result of the Company’s issuance of the
Securities and the Purchaser’s ownership of the Securities.

 

 14 

 

 

CONFIDENTIAL

EXECUTION VERSION

 

(y) Disclosure. Except with respect to the material terms and conditions of the
transactions contemplated by the Transaction Documents, the Company confirms
that neither it nor any other Person acting on its behalf has provided the
Purchaser or its agents or counsel with any information that it believes
constitutes or might constitute material, non-public information. The Company
understands and confirms that the Purchaser will rely on the foregoing
representation in effecting transactions in securities of the Company. All of
the disclosure furnished by or on behalf of the Company to the Purchaser
regarding the Company and its Subsidiaries, their respective businesses and the
transactions contemplated hereby, is true and correct and does not contain any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements made therein, in light of the circumstances
under which they were made, not misleading. The press releases disseminated by
the Company preceding the date of this Agreement taken as a whole do not contain
any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made and when made,
not misleading. The Company acknowledges and agrees that no Purchaser makes or
has made any representations or warranties with respect to the transactions
contemplated hereby other than those specifically set forth in Section 3.2
hereof.

 

(z)  No Integrated Offering. Assuming the accuracy of the Purchaser’s
representations and warranties set forth in Section 3.2, neither the Company,
nor any of its Affiliates, nor any Person acting on its or their behalf has,
directly or indirectly, made any offers or sales of any security or solicited
any offers to buy any security, under circumstances that would (i) cause this
offering of the Securities to be integrated with prior offerings by the Company
for purposes of any applicable shareholder approval provisions of any Trading
Market on which any of the securities of the Company are listed or designated or
(ii) require registration of the issuance of any of the Shares under the
Securities Act, whether through integration with prior offerings or otherwise.

 

(aa) Solvency. Based on the consolidated financial condition of the Company as
of the Closing Date, after giving effect to the receipt by the Company of the
proceeds from the sale of the Securities hereunder, (i) the fair saleable value
of the Company’s assets exceeds the amount that will be required to be paid on
or in respect of the Company’s existing debts and other liabilities (including
known contingent liabilities) as they mature, (ii) the Company’s assets do not
constitute unreasonably small capital to carry on its business as now conducted
and as proposed to be conducted including its capital needs taking into account
the particular capital requirements of the business conducted by the Company,
consolidated and projected capital requirements and capital availability
thereof, and (iii) the current cash flow of the Company, together with the
proceeds the Company would receive, were it to liquidate all of its assets,
after taking into account all anticipated uses of the cash, would be sufficient
to pay all amounts on or in respect of its liabilities when such amounts are
required to be paid. The Company does not intend to incur debts beyond its
ability to pay such debts as they mature (taking into account the timing and
amounts of cash to be payable on or in respect of its debt). The Company has no
knowledge of any facts or circumstances which lead it to believe that it will
file for reorganization or liquidation under the bankruptcy or reorganization
laws of any jurisdiction within one year from the Closing Date. Schedule C
hereto sets forth as of the date hereof all outstanding secured and unsecured
Indebtedness of the Company or any Subsidiary, or for which the Company or any
Subsidiary has commitments. For the purposes of this Agreement, “Indebtedness”
means (x) any liabilities for borrowed money or amounts owed in excess of
US$50,000 (other than trade accounts payable incurred in the ordinary course of
business), (y) all guaranties, endorsements and other contingent obligations in
respect of indebtedness of others, whether or not the same are or should be
reflected in the Company’s consolidated balance sheet (or the notes thereto),
except guaranties by endorsement of negotiable instruments for deposit or
collection or similar transactions in the ordinary course of business; and (z)
the present value of any lease payments in excess of US$50,000 due under leases
required to be capitalized in accordance with GAAP. Neither the Company nor any
Subsidiary is in default with respect to any Indebtedness.

 



 15 

 

  

CONFIDENTIAL

EXECUTION VERSION

 



(bb) Tax Status. Except as disclosed in the SEC Reports, or for matter(s) that
are not, individually or in the aggregate, material, the Company and its
Subsidiaries each (i) has made or filed all United States federal, state and
local income and all foreign income and franchise tax returns, reports and
declarations required by any jurisdiction to which it is subject, (ii) has paid
all taxes and other governmental assessments and charges that are material in
amount, shown or determined to be due on such returns, reports and declarations
and (iii) has set aside on its books provision reasonably adequate for the
payment of all material taxes for periods subsequent to the periods to which
such returns, reports or declarations apply. There are no unpaid taxes in any
material amount claimed to be due by the taxing authority of any jurisdiction,
and the officers of the Company or of any Subsidiary know of no basis for any
such claim.

 

(cc) Foreign Corrupt Practices. Neither the Company nor any Subsidiary, nor to
the knowledge of the Company or any Subsidiary, any agent or other person acting
on behalf of the Company or any Subsidiary, has (i) directly or indirectly, used
any funds for unlawful contributions, gifts, entertainment or other unlawful
expenses related to foreign or domestic political activity, (ii) made any
unlawful payment to foreign or domestic government officials or employees or to
any foreign or domestic political parties or campaigns from corporate funds,
(iii) failed to disclose fully any contribution made by the Company or any
Subsidiary (or made by any person acting on its behalf of which the Company is
aware) which is in violation of law, or (iv) violated in any material respect
any provision of FCPA.

 

(dd)  Accountants. The Company’s accounting firm is set forth on Schedule D
hereto. To the knowledge and belief of the Company, such accounting firm (i) is
a registered public accounting firm as required by the Exchange Act and (ii)
shall express its opinion with respect to the financial statements to be
included in the Company’s Annual Report for the fiscal year ending March 31,
2017.

 

(ee) Acknowledgment Regarding Purchaser’s Purchase of Securities. The Company
acknowledges and agrees that the Purchaser is acting solely in the capacity of
an arm’s length purchaser with respect to the Transaction Documents and the
transactions contemplated thereby. The Company further acknowledges that the
Purchaser is not acting as a financial advisor or fiduciary of the Company (or
in any similar capacity) with respect to the Transaction Documents and the
transactions contemplated thereby and any advice given by the Purchaser or any
of its representatives or agents in connection with the Transaction Documents
and the transactions contemplated thereby is merely incidental to the
Purchaser’s purchase of the Securities. The Company further represents to the
Purchaser that the Company’s decision to enter into this Agreement and the other
Transaction Documents has been based solely on the independent evaluation of the
transactions contemplated hereby by the Company and its representatives.

 

 16 

 

 

CONFIDENTIAL

EXECUTION VERSION

 

(ff)  Acknowledgement Regarding Purchaser’s Trading Activity. Anything in this
Agreement or elsewhere herein to the contrary notwithstanding, it is understood
and acknowledged by the Company that: (i) the Purchaser has not been asked by
the Company to agree, nor has the Purchaser agreed, to desist from purchasing or
selling, long and/or short, securities of the Company, or “derivative”
securities based on securities issued by the Company or to hold the Securities
for any specified term; (ii) past or future open market or other transactions by
the Purchaser, specifically including, without limitation, Short Sales or
“derivative” transactions, before or after the closing of this or future private
placement transactions, may negatively impact the market price of the Company’s
publicly-traded securities; (iii) the Purchaser, and counter-parties in
“derivative” transactions to which the Purchaser is a party, directly or
indirectly, presently may have a “short” position in the Common Stock, and (iv)
the Purchaser shall not be deemed to have any affiliation with or control over
any arm’s length counter-party in any “derivative” transaction. The Company
further understands and acknowledges that (y) the Purchaser may engage in
hedging activities at various times during the period that the Securities are
outstanding, and (z) such hedging activities (if any) could reduce the value of
the existing stockholders’ equity interests in the Company at and after the time
that the hedging activities are being conducted. The Company acknowledges that
such aforementioned hedging activities do not constitute a breach of any of the
Transaction Documents.

 

(gg) Regulation M Compliance. The Company has not, and to its knowledge no one
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or, paid any compensation for
soliciting purchases of, any of the Securities, or (iii) paid or agreed to pay
to any Person any compensation for soliciting another to purchase any other
securities of the Company.

 

(hh) Office of Foreign Assets Control. Neither the Company nor any Subsidiary
nor, to the Company’s knowledge, any director, officer, agent, employee or
affiliate of the Company or any Subsidiary is currently subject to any U.S.
sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”).

 

(ii) U.S. Real Property Holding Corporation. The Company is not and has never
been a U.S. real property holding corporation within the meaning of Section 897
of the Internal Revenue Code of 1986, as amended, and the Company shall so
certify upon Purchaser’s request.

 

(jj) Bank Holding Company Act. Neither the Company nor any of its Subsidiaries
or Affiliates is subject to the Bank Holding Company Act of 1956, as amended
(the “BHCA”) and to regulation by the Board of Governors of the Federal Reserve
System (the “Federal Reserve”). Neither the Company nor any of its Subsidiaries
or Affiliates owns or controls, directly or indirectly, five percent (5%) or
more of the outstanding shares of any class of voting securities or twenty-five
percent or more of the total equity of a bank or any entity that is subject to
the BHCA and to regulation by the Federal Reserve. Neither the Company nor any
of its Subsidiaries or Affiliates exercises a controlling influence over the
management or policies of a bank or any entity that is subject to the BHCA and
to regulation by the Federal Reserve.

 

 17 

 

 

CONFIDENTIAL

EXECUTION VERSION

 

(kk) Money Laundering. The operations of the Company and its Subsidiaries are
and have been conducted at all times in compliance with applicable financial
record-keeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, applicable money laundering
statutes and applicable rules and regulations thereunder (collectively, the
“Money Laundering Laws”), and no Action or Proceeding by or before any court or
governmental agency, authority or body or any arbitrator involving the Company
or any Subsidiary with respect to the Money Laundering Laws is pending or, to
the knowledge of the Company or any Subsidiary, threatened.

 

Section 3.2 Representations and Warranties of the Purchaser. The Purchaser
hereby represents and warrants as of the date hereof and as of the Closing Date
to the Company as follows (unless as of a specific date therein):

 

(a) Organization; Authority. The Purchaser is an entity duly incorporated or
formed, validly existing and in good standing under the laws of the jurisdiction
of its formation with full right, corporate, partnership, limited liability
company or similar power and authority to enter into and to consummate the
transactions contemplated by this Agreement and otherwise to carry out its
obligations hereunder and thereunder. The execution and delivery of this
Agreement and performance by the Purchaser of the transactions contemplated by
this Agreement have been duly authorized by all necessary corporate,
partnership, limited liability company or similar action, as applicable, on the
part of the Purchaser. Each Transaction Document to which it is a party has been
duly executed by the Purchaser, and when delivered by the Purchaser in
accordance with the terms hereof, will constitute the valid and legally binding
obligation of the Purchaser, enforceable against it in accordance with its
terms, except: (i) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally, (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies and (iii) insofar as indemnification and
contribution provisions may be limited by applicable law.

 

(b) Understandings or Arrangements. The Purchaser is acquiring the Securities as
principal for its own account and has no direct or indirect arrangement or
understandings with any other persons to distribute or regarding the
distribution of such Securities (this representation and warranty not limiting
the Purchaser’s right to sell the Securities in compliance with applicable
federal and state securities laws).

 

(c) Experience of the Purchaser. The Purchaser, either alone or together with
its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Securities and has so evaluated the
merits and risks of such investment. Such Purchaser is able to bear the economic
risk of an investment in the Securities and, at the present time, is able to
afford a complete loss of such investment.

 

(d) Regulation S Compliance.

 

(i) The Purchaser is not a U.S. Person as such term is defined under Rule 902 of
Regulation S (“U.S. Person”). The Purchaser is at the time of the offer and
execution of this Agreement, domiciled outside the United States.

 

(ii) The Purchaser agrees that all offers and sales of the Shares from the date
hereof and through the expiration of any restricted period set forth in Rule 903
of Regulation S (as the same may be amended from time to time hereafter) shall
not be made to U.S. Persons or for the account or benefit of U.S. Persons and
shall otherwise be made in compliance with the provisions of Regulation S and
any other applicable provisions of the Securities Act.

 

 18 

 

 

CONFIDENTIAL

EXECUTION VERSION

 

(iii)  The Purchaser shall not engage in hedging transactions with regard to the
Shares unless in compliance with the Securities Act. This Agreement and the
transactions contemplated herein are not part of a plan or scheme to evade the
registration provisions of the Securities Act, and the Shares are being acquired
for investment purposes by the Purchaser.

 

(iv)  The Purchaser acknowledges that the Company will refuse to register any
transfer of any of the Shares not made in accordance with the provisions of
Regulation S, pursuant to an effective registration statement under the
Securities Act or pursuant to an available exemption from, or in a transaction
not subject to, the registration requirements of the Securities Act.

 

(v) Purchaser acknowledges and agrees that the certificate(s) representing the
Shares will bear a legend substantially as follows:

 

THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND ARE RESTRICTED
SECURITIES AS THAT TERM IS DEFINED IN RULE 144 UNDER THE SECURITIES ACT. THE
SHARES HAVE BEEN ISSUED IN AN OFFSHORE TRANSACTION BY CHINA JO-JO DRUGSTORES,
INC., IN RELIANCE UPON AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT PROVIDED BY REGULATION S. THE SECURITIES MAY NOT BE OFFERED FOR
SALE, SOLD OR OTHERWISE TRANSFERRED, EITHER DIRECTLY OR INDIRECTLY, IN THE
UNITED STATES (AS DEFINED IN REGULATION S) OR TO U.S. PERSONS EXCEPT IN
ACCORDANCE WITH REGULATION S, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT OR PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE
SECURITIES ACT, THE AVAILABILITY OF WHICH IS TO BE ESTABLISHED TO THE REASONABLE
SATISFACTION OF CHINA JO-JO DRUGSTORES, INC. HEDGING TRANSACTIONS INVOLVING THE
SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES ACT.

 

(e) Certain Transactions and Confidentiality. Other than consummating the
transactions contemplated hereunder, the Purchaser has not, nor has any Person
acting on behalf of or pursuant to any understanding with the Purchaser,
directly or indirectly executed any purchases or sales, including Short Sales,
of the securities of the Company during the period commencing as of the time
that the Purchaser first received a term sheet (written or oral) from the
Company or any other Person representing the Company setting forth the material
pricing terms of the transactions contemplated hereunder and ending immediately
prior to the execution hereof. Notwithstanding the foregoing, in the case of the
Purchaser that is a multi-managed investment vehicle whereby separate portfolio
managers manage separate portions of the Purchaser’s assets and the portfolio
managers have no direct knowledge of the investment decisions made by the
portfolio managers managing other portions of the Purchaser’s assets, the
representation set forth above shall only apply with respect to the portion of
assets managed by the portfolio manager that made the investment decision to
purchase the Securities covered by this Agreement. Other than to other Persons
party to this Agreement or to the Purchaser’s representatives, including,
without limitation, its officers, directors, partners, legal and other advisors,
employees, agents and Affiliates, the Purchaser has maintained the
confidentiality of all disclosures made to it in connection with this
transaction (including the existence and terms of this transaction).
Notwithstanding the foregoing, for avoidance of doubt, nothing contained herein
shall constitute a representation or warranty, or preclude any actions, with
respect to the identification of the availability of, or securing of, available
shares to borrow in order to effect Short Sales or similar transactions in the
future.

 

 19 

 

 

CONFIDENTIAL

EXECUTION VERSION

 

The Company acknowledges and agrees that the representations contained in this
Section 3.2 shall not modify, amend or affect the Purchaser’s right to rely on
the Company’s representations and warranties contained in this Agreement or any
representations and warranties contained in any other Transaction Document or
any other document or instrument executed and/or delivered in connection with
this Agreement or the consummation of the transaction contemplated hereby.

 

ARTICLE IV

OTHER AGREEMENTS OF THE PARTIES

 

Section 4.1 Further Assurances; Joint Venture. The Company and the Purchaser
shall use their reasonable best efforts to take all actions necessary or
advisable and do all things (including to execute and deliver documents and
other papers) necessary or advisable to promptly consummate the transactions
contemplated by this Agreement and the other Transaction Documents, including
without limitation the formation of the joint venture pursuant to the terms of
the Joint Venture Agreements. The Company covenants to the Purchaser that the
Company shall, at its own cost, promptly (i) obtain all Required Approvals and
(ii) procure the completion of the Onshore Restructuring in no event later than
the first anniversary of the Closing Date.

 

Section 4.2 Furnishing of Information. Until the time that the Purchaser owns no
Securities, the Company covenants to timely file (or obtain extensions in
respect thereof and file within the applicable grace period) all reports
required to be filed by the Company after the date hereof pursuant to the
Exchange Act even if the Company is not then subject to the reporting
requirements of the Exchange Act.

 

Section 4.3 Integration. The Company shall not, and shall cause its Affiliates
and any Person acting on its or their behalf not to, directly or indirectly,
sell, offer for sale or solicit offers to buy or otherwise negotiate in respect
of any security (as defined in Section 2 of the Securities Act) that would (i)
be integrated with the offer or sale of the Securities for purposes of the rules
and regulations of any Trading Market such that it would require shareholder
approval prior to the closing of such other transaction unless shareholder
approval is obtained before the closing of such subsequent transaction or (ii)
require registration of the issuance of any of the Shares under the Securities
Act whether through integration with prior offerings or otherwise.

 

 20 

 

 

CONFIDENTIAL

EXECUTION VERSION

 

Section 4.4 Securities Laws Disclosure; Publicity. Each party hereto agrees to
consult with the other parties hereto before issuing or making, and to provide
each other reasonable prior opportunity to review, comment upon and concur with,
and use all reasonable efforts to agree on, any press release, public statement
or disclosure with respect to this Agreement or the other Transaction Documents
or the transactions contemplated hereby or thereby. Notwithstanding anything
herein to the contrary, the Company agrees not to issue any such press release,
public statement or disclosure in respect of the Purchaser or its Affiliates
without the prior written consent of the Purchaser.

 

Section 4.5 Shareholder Rights Plan. No claim will be made or enforced by the
Company or, with the consent of the Company, any other Person, that the
Purchaser is an “Acquiring Person” under any control share acquisition, business
combination, poison pill (including any distribution under a rights agreement)
or similar anti-takeover plan or arrangement in effect or hereafter adopted by
the Company, or that the Purchaser could be deemed to trigger the provisions of
any such plan or arrangement, by virtue of receiving Securities under the
Transaction Documents or under any other agreement between the Company and the
Purchaser.

 

Section 4.6 Non-Public Information. Except with respect to the material terms
and conditions of the transactions contemplated by the Transaction Documents,
the Company covenants and agrees that neither it, nor any other Person acting on
its behalf will provide the Purchaser or its agents or counsel with any
information that constitutes, or the Company reasonably believes constitutes,
material non-public information, unless prior thereto the Purchaser shall have
consented to the receipt of such information and agreed with the Company to keep
such information confidential. The Company understands and confirms that the
Purchaser shall be relying on the foregoing covenant in effecting transactions
in securities of the Company. To the extent that the Company delivers any
material, non-public information to the Purchaser without the Purchaser’s
consent, the Company hereby covenants and agrees that the Purchaser shall not
have any duty of confidentiality to the Company, any of its Subsidiaries, or any
of their respective officers, directors, agents, employees or Affiliates, or a
duty to the Company, any of its Subsidiaries or any of their respective
officers, directors, agents, employees or Affiliates not to trade on the basis
of, such material, non-public information, provided that the Purchaser shall
remain subject to applicable law. The Company understands and confirms that the
Purchaser shall be relying on the foregoing covenant in effecting transactions
in securities of the Company.

 

Section 4.7 Use of Proceeds. The Company shall use the net proceeds from the
sale of the Securities hereunder only for working capital and general corporate
purposes, and shall not use such proceeds: (a) for the satisfaction of any
portion of the Company’s debt (other than payment of trade payables in the
ordinary course of the Company’s business and prior practices), (b) for the
redemption of any Common Stock, Preferred Stock or Common Stock Equivalents, (c)
for the settlement of any outstanding litigation or (d) in violation of FCPA or
OFAC regulations.

 

 21 

 

 

CONFIDENTIAL

EXECUTION VERSION

 

Section 4.8 Indemnification of Purchaser. Subject to the provisions of this
Section 4.8, the Company will indemnify and hold the Purchaser and its
directors, officers, shareholders, members, partners, employees and agents (and
any other Persons with a functionally equivalent role of a Person holding such
titles notwithstanding a lack of such title or any other title), each Person who
controls the Purchaser (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, shareholders,
agents, members, partners or employees (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title) of such controlling persons (each, a
“Purchaser Party”) harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys’ fees and
costs of investigation that any such Purchaser Party may suffer or incur as a
result of or relating to (a) any breach of any of the representations,
warranties, covenants or agreements made by the Company in this Agreement or in
the other Transaction Documents or (b) any action instituted against the
Purchaser Parties in any capacity, or any of them or their respective
Affiliates, by any stockholder of the Company who is not an Affiliate of such
Purchaser Party, with respect to any of the transactions contemplated by the
Transaction Documents (unless such action is based upon a breach of such
Purchaser Party’s representations, warranties or covenants under the Transaction
Documents or any agreements or understandings such Purchaser Party may have with
any such stockholder or any violations by such Purchaser Party of state or
federal securities laws or any conduct by such Purchaser Party which constitutes
fraud, gross negligence, willful misconduct or malfeasance). If any action shall
be brought against any Purchaser Party in respect of which indemnity may be
sought pursuant to this Agreement, such Purchaser Party shall promptly notify
the Company in writing, and the Company shall have the right to assume the
defense thereof with counsel of its own choosing reasonably acceptable to the
Purchaser Party. Any Purchaser Party shall have the right to employ separate
counsel in any such action and participate in the defense thereof, but the fees
and expenses of such counsel shall be at the expense of such Purchaser Party
except to the extent that (i) the employment thereof has been specifically
authorized by the Company in writing, (ii) the Company has failed after a
reasonable period of time to assume such defense and to employ counsel or (iii)
in such action there is, in the reasonable opinion of counsel, a material
conflict on any material issue between the position of the Company and the
position of such Purchaser Party, in which case the Company shall be responsible
for the reasonable fees and expenses of no more than one such separate counsel.
The Company will not be liable to any Purchaser Party under this Agreement (y)
for any settlement by a Purchaser Party effected without the Company’s prior
written consent, which shall not be unreasonably withheld or delayed; or (z) to
the extent, but only to the extent that a loss, claim, damage or liability is
directly attributable to any Purchaser Party’s breach of any of the
representations, warranties, covenants or agreements made by such Purchaser
Party in this Agreement or in the other Transaction Documents. The
indemnification required by this Section 4.8 shall be made by periodic payments
of the amount thereof during the course of the investigation or defense, as and
when bills are received or are incurred. The indemnity agreements contained
herein shall be in addition to any cause of action or similar right of any
Purchaser Party against the Company or others and any liabilities the Company
may be subject to pursuant to law or equity.

 

Section 4.9 Reservation of Common Stock. As of the date hereof, the Company has
reserved and the Company shall continue to reserve and keep available at all
times, free of preemptive rights, a sufficient number of shares of Common Stock
for the purpose of enabling the Company to issue Shares pursuant to this
Agreement.

 

 22 

 

 

CONFIDENTIAL

EXECUTION VERSION

 

Section 4.10   Listing of Common Stock. The Company hereby agrees to take all
actions necessary and to use best efforts to maintain the listing or quotation
of the Common Stock on the Trading Market on which it is currently listed, and
concurrently with the execution of this Agreement, the Company shall, at its own
cost, apply to list or quote all of the Shares on such Trading Market and
promptly secure the listing of all of the Shares on such Trading Market, no
later than such date as reasonably requested by the Purchaser. The Company
further agrees, if the Company applies to have the Common Stock traded on any
other Trading Market, it will then include in such application all of the
Shares, and will take such other action as is necessary to cause all of the
Shares to be listed or quoted on such other Trading Market as promptly as
possible. The Company will then take all action reasonably necessary to continue
the listing and trading of its Common Stock on a Trading Market and will comply
in all respects with the Company’s reporting, filing and other obligations under
the bylaws or rules of the Trading Market. The Company agrees to maintain the
eligibility of the Common Stock for electronic transfer through the Depository
Trust Company or another established clearing corporation, including, without
limitation, by timely payment of fees to the Depository Trust Company or such
other established clearing corporation in connection with such electronic
transfer.

 

Section 4.11   Capital Changes. Until the one year anniversary of the Closing
Date, the Company shall not undertake a reverse or forward stock split or
reclassification of the Common Stock without the prior written consent of the
Purchaser except for the purposes of maintaining its compliance with Section
4.10 herein.

 

Section 4.12   Notification of Certain Matters. From and after the date of this
Agreement until the earlier to occur of the Closing Date or termination of this
Agreement in accordance with its terms, the Company shall give prompt notice to
the Purchaser of (i) the discovery of any fact or circumstance, or the
occurrence, or non-occurrence, of any event which would reasonably be expected
to cause any condition to the obligation of any party to effect the transactions
contemplated hereunder or by the other Transaction Documents not to be satisfied
or the satisfaction of those conditions being materially delayed, and (ii) any
failure of the Company to comply with or satisfy any covenant, condition or
agreement to be complied with or satisfied by it under this Agreement or the
other Transaction Documents which would reasonably be expected to cause any
condition to the obligation of any party to effect the transactions contemplated
hereunder or thereunder not to be satisfied or the satisfaction of those
conditions being materially delayed. From and after the date of this Agreement
until the earlier to occur of the Closing Date or termination of this Agreement
in accordance with its terms, the Company shall give prompt notice to the
Purchaser of any written notice or other written communication from any
Governmental Authority in connection with the transactions contemplated
hereunder or by the other Transaction Documents.

 

ARTICLE V

MISCELLANEOUS

 

Section 5.1 Termination. In the event that the Closing shall not have occurred
within twenty (20) Trading Days after the date hereof, then this Agreement may
be terminated by the Purchaser; provided, however, that (a) the right to
terminate this Agreement under this Section 5.1 shall not be available to the
Purchaser if the failure of the transactions contemplated by this Agreement to
have been consummated by the Closing Date is the result of the Purchaser’s
failure to fulfill any condition or requirement set forth in this Agreement; and
(b) no such termination will affect the right of any party to sue for any breach
by any other party (or parties).

 

 23 

 

 

CONFIDENTIAL

EXECUTION VERSION

 

Section 5.2 Fees and Expenses. Except as expressly set forth in the Transaction
Documents to the contrary, each party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of this Agreement. The Company shall pay all Transfer
Agent fees (including, without limitation, any fees required for processing of
any instruction letter delivered by the Company), stamp taxes and other taxes
and duties levied in connection with the delivery of any Securities to the
Purchaser.

 

Section 5.3 Entire Agreement. The Transaction Documents, together with the
exhibits and schedules thereto, contain the entire understanding of the parties
with respect to the subject matter hereof and thereof and supersede all prior
agreements and understandings, oral or written, with respect to such matters,
which the parties acknowledge have been merged into such documents, exhibits and
schedules.

 

Section 5.4 Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of: (a) the date of transmission, if
such notice or communication is delivered via facsimile or e-mail attachment at
the facsimile number or email address as set forth on the signature pages
attached hereto at or prior to 5:30 p.m. (New York City time) on a Trading Day,
(b) the next Trading Day after the date of transmission, if such notice or
communication is delivered via facsimile or email attachment at the facsimile
number or email address as set forth on the signature pages attached hereto on a
day that is not a Trading Day or later than 5:30 p.m. (New York City time) on
any Trading Day, (c) the second (2nd) Trading Day following the date of mailing,
if sent by U.S. nationally recognized overnight courier service or (d) upon
actual receipt by the party to whom such notice is required to be given. The
address for such notices and communications shall be as set forth on the
signature pages attached hereto.

 

Section 5.5 Amendments; Waivers. No provision of this Agreement may be waived,
modified, supplemented or amended except in a written instrument signed, in the
case of an amendment, by the Company and the Purchaser or, in the case of a
waiver, by the party against whom enforcement of any such waived provision is
sought. No waiver of any default with respect to any provision, condition or
requirement of this Agreement shall be deemed to be a continuing waiver in the
future or a waiver of any subsequent default or a waiver of any other provision,
condition or requirement hereof, nor shall any delay or omission of any party to
exercise any right hereunder in any manner impair the exercise of any such
right. Any amendment effected in accordance with this Section 5.5 shall be
binding upon the Purchaser and holder of Securities and the Company.

 

Section 5.6 Headings. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof.

 

Section 5.7 Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and permitted assigns.
The Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Purchaser (other than by merger). The
Purchaser may assign any or all of its rights under this Agreement to any Person
to whom the Purchaser assigns or transfers any Securities, provided that such
transferee agrees in writing to be bound, with respect to the transferred
Securities, by the provisions of the Transaction Documents that apply to the
“Purchaser.”

 

 24 

 

 

CONFIDENTIAL

EXECUTION VERSION

 

Section 5.8 No Third-Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, except as otherwise set forth in Section 4.8 and this
Section 5.8.

 

Section 5.9 Governing Law; Dispute Resolution. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by and construed and enforced in accordance with the internal laws
of the State of New York. Any dispute, controversy or claim arising out of or
relating to this Agreement, including, but not limited to, any question
regarding the breach, termination or invalidity thereof shall be finally
resolved by arbitration in Hong Kong in accordance with the administered rules
(the “Rules”) of the Hong Kong International Arbitration Centre (the “HKIAC”) in
force at the time of commencement of the arbitration, which Rules are deemed to
be incorporated by reference into this Section. The number of arbitrators shall
be three and shall be selected in accordance with the Rules. All selections
shall be made within thirty (30) days after the selecting party gives or
receives, as the case may be, the demand for arbitration. The seat of the
arbitration shall be in Hong Kong and the language to be used shall be English.
Any arbitration award shall be (i) in writing and shall contain the reasons for
the decision, (ii) final and binding on the parties hereto and (iii) enforceable
in any court of competent jurisdiction, and the parties hereto agree to be bound
thereby and to act accordingly.

 

Section 5.10   Survival. The representations and warranties contained herein
shall survive the Closing and the delivery of the Securities.

 

Section 5.11   Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to each other party, it being understood that the
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf’ format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf’ signature page were an original
thereof.

 

Section 5.12   Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their commercially reasonable efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by such term, provision, covenant or restriction. It is hereby
stipulated and declared to be the intention of the parties that they would have
executed the remaining terms, provisions, covenants and restrictions without
including any of such that may be hereafter declared invalid, illegal, void or
unenforceable.

 

Section 5.13   Rescission and Withdrawal Right. Notwithstanding anything to the
contrary contained in (and without limiting any similar provisions of) any of
the other Transaction Documents, whenever the Purchaser exercises a right,
election, demand or option under a Transaction Document and the Company does not
timely perform its related obligations within the periods therein provided, then
the Purchaser may rescind or withdraw, in its sole discretion from time to time
upon written notice to the Company, any relevant notice, demand or election in
whole or in part without prejudice to its future actions and rights.

 

 25 

 

 

CONFIDENTIAL

EXECUTION VERSION

 

Section 5.14   Replacement of Securities. If any certificate or instrument
evidencing any Securities is mutilated, lost, stolen or destroyed, the Company
shall issue or cause to be issued in exchange and substitution for and upon
cancellation thereof (in the case of mutilation), or in lieu of and substitution
therefor, a new certificate or instrument, but only upon receipt of evidence
reasonably satisfactory to the Company of such loss, theft or destruction. The
applicant for a new certificate or instrument under such circumstances shall
also pay any reasonable third-party costs (including customary indemnity)
associated with the issuance of such replacement Securities.

 

Section 5.15   Remedies. In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, the Purchaser
and the Company will be entitled to specific performance under this Agreement.
The parties agree that monetary damages may not be adequate compensation for any
loss incurred by reason of any breach of obligations contained in this Agreement
and hereby agree to waive and not to assert in any Action for specific
performance of any such obligation the defense that a remedy at law would be
adequate.

 

Section 5.16   Payment Set Aside. To the extent that the Company makes a payment
or payments to the Purchaser pursuant to any Transaction Document or the
Purchaser enforces or exercises its rights thereunder, and such payment or
payments or the proceeds of such enforcement or exercise or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside,
recovered from, disgorged by or are required to be refunded, repaid or otherwise
restored to the Company, a trustee, receiver or any other Person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.

 

Section 5.17   Liquidated Damages. The Company’s obligations to pay any partial
liquidated damages or other amounts owing under the Transaction Documents is a
continuing obligation of the Company and shall not terminate until all unpaid
partial liquidated damages and other amounts have been paid notwithstanding the
fact that the instrument or security pursuant to which such partial liquidated
damages or other amounts are due and payable shall have been canceled.

 

Section 5.18   Saturdays, Sundays, Holidays, etc. If the last or appointed day
for the taking of any action or the expiration of any right required or granted
herein shall not be a Business Day, then such action may be taken or such right
may be exercised on the next succeeding Business Day.

 

Section 5.19   Construction. The parties agree that each of them and/or their
respective counsel have reviewed and had an opportunity to revise the
Transaction Documents and, therefore, the normal rule of construction to the
effect that any ambiguities are to be resolved against the drafting party shall
not be employed in the interpretation of the Transaction Documents or any
amendments thereto. In addition, each and every reference to share prices and
shares of Common Stock in any Transaction Document shall be subject to
adjustment for reverse and forward stock splits, stock dividends, stock
combinations and other similar transactions of the Common Stock that occur after
the date of this Agreement.

 

(Signature Pages Follow)

 



 26 

 

 

CONFIDENTIAL

EXECUTION VERSION

 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

CHINA JO-JO DRUGSTORES, INC.   Address for Notice:         By: /s/ Lei Liu  
Hangzhou Jiuzhou Grand Pharmacy Chain Co., Ltd.   Name: Lei Liu  
(杭州九洲大药房连锁有限公司)   Title: Chief Executive Officer  

 1st Floor, Yuzheng Plaza, No. 76,

      Yuhuangshan Road, Hangzhou,
Zhejiang Province, Zip Code: 310002      

People’s Republic of China
Attention: Lei Liu, c/o: Ming Zhao

     

Facsimile: 0571-88219579

E-mail:hz.liulei@163.com;
frank.zhao@jojodrugstores.com

 

With a copy to (which shall not constitute notice):

 

Pryor Cashman LLP
7 Times Square, New York, NY 10036
Attention: Elizabeth Fei Chen, Esq.
Facsimile: 212-798-6366
E-mail: echen@pryorcashman.com

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK; SIGNATURE PAGE FOR PURCHASER
FOLLOWS]

 



 27 

 

 

CONFIDENTIAL

EXECUTION VERSION

 

PURCHASER SIGNATURE PAGE TO CJJD SECURITIES PURCHASE AGREEMENT

 

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

Name of Purchaser: CareRetail Holdings Limited

 

Signature of Authorized Signatory of Purchaser: /s/ Dai Feng

 

Name of Authorized Signatory: Dai Feng

 

Title of Authorized Signatory: Director

 

Email Address of Authorized Signatory: dai@carecapitalpartners.com

 

Facsimile Number of Authorized Signatory: +852-2179 1900

 

Address for Notice to Purchaser:

 

c/o Suite 1608, One Exchange Square,



8 Connaught Place, Central, Hong Kong 

Attention: Dai Feng

Fax: +852-2179 1900

Email:  dai@carecapitalpartners.com

 

With copies to (which shall not constitute notice):

 

Legal@hillhousecap.com; and

 

Skadden, Arps, Slate, Meagher & Flom LLP
42/F, Edinburgh Tower, The Landmark
15 Queen’s Road Central
Hong Kong
Attention: Z. Julie Gao
Facsimile: +852.3910.4863
E-mail: julie.gao@skadden.com

 

Address for Delivery of Securities to Purchaser (if not same as address for
notice):

 

Subscription Amount: US$10,648,000

 

Shares: 4,840,000

 



 28 

 

 

CONFIDENTIAL

EXECUTION VERSION

 

Schedule A

List of Subsidiaries

 

1. Renovation Investment (Hong Kong) Co., Ltd. (“Renovation”) is a Hong Kong
company and is wholly-owned by the Company.     2. Hangzhou Jiutong Medical
Technology Co., Ltd. (“Jiutong Medical”) is a Chinese company and is
wholly-owned by Renovation.     3. Zhejiang Shouantang Pharmaceutical Technology
Co., Ltd. (“Shouantang Technology”) is a Chinese company and is wholly-owned by
Renovation.     4. Zhejiang Jiuxin Investment Management Co., Ltd. (“Jiuxin
Management”) is a Chinese company and is wholly-owned by Renovation.     5.
Hangzhou Jiuxin Qianhong Agriculture Development Co., Ltd. (“Qianhong
Agriculture”) is a Chinese company and is wholly-owned by Jiuxin Management.    
6. Hangzhou Jiuzhou Grand Pharmacy Chain Co., Ltd. (“Jiuzhou Pharmacy”) is a
Chinese company controlled by Jiuxin Management through contractual
arrangements.     7. Hangzhou Jiuzhou Clinic of Integrated Traditional and
Western Medicine (General Partnership) is (“Jiuzhou Clinic”) a Chinese
partnership controlled by Jiuxin Management through contractual arrangements.  
  8. Hangzhou Jiuzhou Medical & Public Health Service Co., Ltd. (“Jiuzhou
Service”) is a Chinese company controlled by Jiuxin Management through
contractual arrangements.     9. Zhejiang Jiuxin Medicine Co., Ltd. (“Jiuxin
Medicine”) is a Chinese company and is wholly-owned by Jiuzhou Pharmacy.     10.
Shouantang Bio-technology Co., Ltd. (“Shouantang Bio”) is a Chinese company and
is wholly-owned by Jiuzhou Pharmacy.     11. Hangzhou Jiuyi Medical Technology
Co. Ltd. (“Jiuyi Technology”) is a Chinese company and is wholly owned by
Renovation.

 

 S-A-1 

 

 

CONFIDENTIAL

EXECUTION VERSION

 

Schedule B

Capitalization

 



Capitalization     CJJD Capitalization as of December 31, 2016 prior to the
Closing             Common Stock    Shares  Total Authorized Common Shares  
 250,000,000  Par Value         $0.001  Total Issued and Outstanding Common
Shares, not on a fully diluted basis   20,374,678         Options      Total
Issued and Outstanding Options   967,000         Warrants      Total Issued and
Outstanding Warrants   672,000          On a fully diluted basis    22,013,678 

 



 S-B-1 

 

 

CONFIDENTIAL

EXECUTION VERSION

 

Schedule C

Indebtedness

 

The Company has credit facilities with Hangzhou United Bank (“HUB”), Bank of
Hangzhou (“BOH”), Industrial and Commercial Bank of China (“ICBC”) and Zhejiang
Tailong Commercial Bank (“ZTCB”) that provided working capital in the form of
the following bank acceptance notes at September 30, 2016 and March 31, 2016:

 

        Origination   Maturity   September 30,   March 31,  Beneficiary  
Endorser   date   date   2016   2016  Jiuzhou Pharmacy(1)    HUB    04/22/15  
 04/21/16    -    1,550,550  Jiuzhou Pharmacy(1)    HUB    04/29/15  
 04/28/16    -    3,333,683  Jiuzhou Pharmacy(1)    HUB    10/09/15  
 04/09/16    -    1,708,706  Jiuzhou Pharmacy(1)    HUB    11/02/15  
 05/02/16    -    2,553,756  Jiuzhou Pharmacy(2)    BOH    12/27/15  
 05/27/16    -    1,592,415  Jiuzhou Pharmacy(1)    HUB    12/28/15  
 06/28/16    -    2,741,372  Jiuzhou Pharmacy(2)    BOH    12/29/15  
 06/29/16    -    58,913  Jiuzhou Pharmacy(3)    ICBC    02/03/16    08/03/16  
 -    1,307,114  Jiuzhou Pharmacy(1)    HUB    03/07/16    09/07/16    -  
 2,749,125  Jiuzhou Pharmacy(1)    HUB    04/05/16    10/05/16    1,280,317  
 -  Jiuzhou Pharmacy(1)    HUB    05/06/16    11/06/16    1,601,737    - 
Jiuzhou Pharmacy(2)    BOH    06/06/16    12/06/16    2,128,394    -  Jiuzhou
Pharmacy(4)    ZTCB    06/24/16    12/24/16    599,680    -  Jiuzhou
Pharmacy(2)    BOH    06/27/16    12/27/16    749,600    -  Jiuzhou
Pharmacy(1)    HUB    06/29/16    12/29/16    1,247,334    -  Jiuzhou
Pharmacy(1)    HUB    08/05/16    02/05/17    1,462,141    -  Jiuzhou
Pharmacy(1)    HUB    08/29/16    02/28/17    2,604,963    -                   
         Total                  $11,674,166   $17,595,634 

 

(1) As of March 31, 2016, the Company had $14,696,105 (RMB94,779,950) of notes
payable from HUB. The Company is required to hold restricted cash of $11,278,693
(RMB72,739,950) with HUB as collateral against these bank notes. As of September
30, 2016, the Company had $8,196,492 (RMB 54,672,441) of notes payable from HUB.
The Company is required to hold restricted cash of $2,561,032 (RMB17,082,660)
with HUB as collateral against these bank notes. (2) As of March 31, 2016, the
Company had $1,592,415 (RMB10,270,000) of notes payable from BOH. The land use
right of the farmland in Lin’An, Hangzhou is pledged as collateral for these
bank acceptance notes (see Note 12). The Company is required to hold restricted
cash of $480,671 (RMB3,100,000) with BOH as collateral against these bank notes.
As of September 30, 2016, the Company had $2,877,994 (RMB 19,196,865) of notes
payable from BOH. The land use right of the farmland in Lin’An, Hangzhou is
pledged as collateral for these bank acceptance notes (see Note 12). The Company
is required to hold restricted cash of $1,738,837 (RMB 11,598,432) with BOH as
collateral against these bank notes. (3) As of March 31, 2016, the Company had
$1,307,114 (RMB8,430,000) of notes payable from ICBC, with restricted cash of
$928,051 (RMB5,985,300) held at the bank. As of September 30, 2016, the Company
had no notes payable from ICBC. (4) As of September 30, 2016, the Company had
$599,680 (RMB4,000,000) of notes payable from ZTCB, with restricted cash of
$299,840 (RMB2,000,000) held at the bank.

 

 S-C-1 

 

 

CONFIDENTIAL

EXECUTION VERSION

 

As of September 30, 2016, the Company had a credit line of approximately $14.02
million in the aggregate from HUB, BOH, ICBC and ZTCB. By putting up the
restricted cash of $4.30 million deposited in the banks, the total credit line
was $18.32 million. As of September 30, 2016, the Company had approximately
$11.67 million of bank notes payable and approximately $6.65 million bank credit
line was still available for further borrowing. The bank notes are also secured
by buildings owned by the Company’s major shareholders, land use rights of
Jiutong Medical, a shop of Jiuzhou Pharmacy, and guaranteed by Jiuxin Medical.

 

Amounts payable to related parties are summarized as follows:

 

   September 30,
2016   March 31,
2016  Due to cofounders (1):  $576,818   $576,818  Due to a director and CEO
(2):   1,694,972    1,622,957  Total  $2,271,790   $2,199,775 

 

(1) As of September 30, 2016 and March 31, 2016, amount due to cofounders
represents contributions from the Owners to Jiuxin Management to enable Jiuxin
Management to meet its approved PRC registered capital requirements. (2) Due to
foreign exchange restrictions, the Company’s director and CEO, Mr. Lei Liu
personally lent U.S. dollars to the Company to facilitate its payments of
expenses in the United States.

 

As of September 30, 2016 and March 31, 2016, notes payable totaling $4,943,875
and $5,302,881 were secured by the personal properties of certain of the
Company’s shareholders, respectively.

 



The Company leases from Mr. Lei Liu a retail space which expires in September
2016. Rent expense amounted to $4,499 and $23,940 for the three months ended
September 30, 2016 and 2015, respectively.  Rent expense amounted to $9,092 and
$48,510 for the six months ended September 30, 2016 and 2015, respectively. The
amounts were not paid to Mr. Liu as of September 30, 2016.

 



 S-C-2 

 

 

CONFIDENTIAL

EXECUTION VERSION

 

Schedule D

Accountant

 

BDO CHINA SHU LUN PAN Certified Public Accountants LLP

 



 S-D-1 

 

 

CONFIDENTIAL

EXECUTION VERSION

 

Exhibit A-1

 
Joint Venture Operation Agreement

 

 E-A-1-1 

 

 

CONFIDENTIAL

EXECUTION VERSION

 

Exhibit A-2

 

Joint Venture Charter

 

 

E-A-2-1

 